Title: To George Washington from François-Jean de Beauvoir, marquis de Chastellux, 13 July 1781
From: Chastellux, François-Jean de Beauvoir, marquis de
To: Washington, George


                  
                     dear general
                      july. 13 1781
                  
                  I send to your excellency a man who was arrested yesterday night in a house near the hospital where our surgeon and chaplains quarter.  he was in company with thre rascals who had got drunk and made a great noise in the house where they had intruded, breaking, and destroying the furniture, and abusing your excellency and your armie in their discourse.  this is ascertained to me by the chaplian who is an irish man and understands english very well.  the same chaplain says that the man now arrested was more prudent than the others.  but I think that he ought to be examined.  the french soldiers who conduct him to your excellency got the customs belonging to those people.  your excellency will be so good as to dispose of the man and of the arms.  I am Dear general, with all respect and duty your most humble and obedient servant
                  
                     le che. de chastellux
                  
                  
                     the bearer of this letter is the chaplain who shall give any evidence that your excellency may want to judge the above matter.
                  
                  
               